PER CURIAM.
The order denying the application of the peti_ tioner to be made a party plaintiff in this action having been affirmed at the present term of this court, it necessarily follows that the order staying proceedings of the plaintiff in the action should be reversed. The stay was granted only until the hearing and determination of the appeal taken from the order on the main application, and, although the stay may be said to fall with the affirmance of the order denying the principal motion, yet, as the same may be construed as restraining the parties to the action from proceeding therein, the proper disposition to be made of it is to reverse the order, with costs of this appeal.
Order reversed, with $10 costs and disbursements.